Feuerstein, J.
(dissents and votes to reverse the order, grant the motion of Citibank, N.A., for summary judgment, and dismiss the complaint insofar as asserted against that defendant, with the following memorandum): The plaintiff was an employee of an independent contractor hired by the appellant, Citibank, N.A. (hereinafter Citibank), pursuant to a comprehensive contract for general maintenance of the building located at 399 Park Avenue in New York City, co-owned by Citibank. On September 24, 1997, the plaintiff was exiting the building when she slipped on the wet surface of the sidewalk in front of the building. After falling, the plaintiff observed a coworker cleaning the sidewalk by spraying it with a hose further down the street. In an affidavit, the plaintiff acknowledged that she was aware of her coworker’s practice for cleaning the sidewalk. The plaintiff commenced this action against Citibank to recover damages for her personal injuries.
The general rule is that a property owner who hires an independent contractor is not liable for the negligent acts of the independent contractor (see Kleeman v Rheingold, 81 NY2d 270; Rosenberg v Equitable Life Assur. Socy. of U.S., 79 NY2d 663). Several exceptions to this general rule have developed, such as where the work delegated to the independent contractor is inherently dangerous or where the employer is under a specific nondelegable duty to keep the premises safe (see Kleeman v Rheingold, supra; Rosenberg v Equitable Life Assur. Socy. of U.S., supra; Kojic v City of New York, 76 AD2d 828). Aside from statutorily-declared nondelegable duties (see Labor Law *509§ 240), the common law has recognized a nondelegable duty to exist “whenever the general public is invited into stores, office buildings and other places of public assembly. [In those cases] the owner * * * is charged with the duty to provide members of the general public with reasonably safe premises, including a safe means of ingress and egress” (Thomassen v J & K Diner, 152 AD2d 421, 424 [emphasis added]; see also Arabian v Benenson, 284 AD2d 422; Richardson v Schwager Assoc., 249 AD2d 531). The genesis of this exception appears to be from Gallagher v St. Raymond’s R.C. Church (21 NY2d 554), where the Court of Appeals stated that while there was no general duty to provide artificial light for persons entering or leaving a premises, when members of the general public are invited onto the premises, a duty is owed to provide adequate lighting. The Gallagher decision was based upon the policy that the public is entitled to a safe and reasonable means of entry to and exit from a public building.
The plaintiff was not a member of the general public and, therefore, was not a member of the class of persons intended to be protected by this exception to the general rule of no liability (see Matter of Bigley v J & R Music Elecs., 269 AD2d 667 [employee still within course of employment for workers’ compensation purposes where accident occurs within reasonable time after end of shift]; see also Kunze v Jones, 6 AD2d 888, affd 8 NY2d 1152). The majority’s conclusion in this case would subject property owners to liability in situations where I do not believe it was intended. In fact, if the plaintiff in the present case is considered a member of the general public, it is difficult to imagine who would not be and the exception would swallow the rule. Thus, the majority’s conclusion undermines the purpose of the exception, which is to protect members of the general public, not employees of the independent contractor charged with the duty to maintain the premises (see Lopes v Rostad, 45 NY2d 617 [nondelegable duty of county to maintain highways in safe condition did not apply to employees of an independent contractor working on a construction project]).
Accordingly, I would reverse the order of the Supreme Court and grant summary judgment to Citibank.